DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the pin".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lenz et al. (US 2019/0381346).
 	Regarding claim 13, Lenz et al. (hereafter “D2”) discloses a carousel-type tool holder (figure 5), comprising: a base (lower plate 86); a platform (at/below 72R – figure 4B) mounted for rotation on the base and configured to support an elongated tool ([0061]), the platform having an opening (recess 72M) formed therein; a column (at 90B) mounted on the platform;
a mount (at arms 91/92) connected to the column and configured to restrain the elongated tool when the elongated tool is positioned on the platform ([0056]); a locking tab (at locking member 89) secured to the base ([0062]); and a projection (end at latch 89L – figure 4B) mounted on locking tab, wherein the projection and the locking tab are configured so that the projection aligns with and becomes disposed in the opening when the platform is located at a predetermined angular position in relation to the base, and interference between the projection and the platform prevents substantial rotation of the platform in relation to the base ([0089]; figure 4B).
	Regarding claim 16, D2 discloses wherein the locking tab (89) and the projection (at 89L) are further configured so that the locking tab can be pushed downwardly to move the projection out of the opening (89L shown as tapered in figure 4B thereby pressing down would force it outward).

	Regarding claim 18, D2 discloses wherein the third portion of the locking tab extends beyond an outer circumference of the platform (figure 4B).
	Regarding claim 19, D2 discloses where the locking tab (89) extends beneath the platform (figure 4B).
	Regarding claim 20, D2 discloses wherein the projection is an index pin (at 89).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (US 2019/0381346).
D2 does not specifically disclose a plurality of the openings (72M).  It would have been obvious to one of ordinary skill in the art at the time of filing to provide equal spaced openings (four at 90 degrees) as a mere duplication of parts to provide stopping positions for a user as already motivated by D2 ([0062]).

Claims 1-6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaglin et al. (US 4,899,968) in view of Lenz et al. (US 2019/0381346).
	Regarding claim 1, Eaglin et al. (hereafter “D1”) discloses a carousel-type tool holder (abstract) for holding one or more elongated tools, comprising: a base (18); a platform (bottom plate 50) mounted for rotation on the base and configured to support the elongated tool (col. 6, lines 37-47); a column (pillar 44) mounted on the platform and extending from the platform substantially in a vertical direction; a mount (at upper module 48 or between pairs of sidewalls 86) configured to restrain the elongated tool when the elongated tool is positioned on the platform (col. 8, lines 40-56); and a spacer (at center of top cap 68 having side plates 72) mounted on the column (figure 2), wherein the mount is mounted on the spacer. 
D1 does not disclose the mount/spacer being configured to be secured to the column in a plurality of different horizontal positions in relation to the column so that a spacing between the mount and the column can be varied.
	Lenz et al. (D2) discloses another cylinder securing rack (figure 6) comprising a center column (at backer 90B) having pluralities of horizontally and vertically spaced openings (figure 
	It would have been obvious to one of ordinary skill in the art at the time of filing add supports as taught in D2 in addition to those present in D1 by adding varied horizontally and vertically spaced apertures in the column and the mount/spacer of D2 on opposite column sides for further securing cylinders.
	Regarding claim 2, D1 as modified discloses first/second spacers (from D2) with mount on opposite sides and connected to spacers (similar to configuration of figure 4B of D2).
	Regarding claim 3, D1 as modified discloses wherein the spacer (seen in figure 4B of D2 has a portion abutting column with slot/openings and two perpendicular portions) comprises a first portion, and a second portion that adjoins the first portion and extends substantially perpendicular to the first portion and the mount (at 91/92) is attached to the second portion.
	Regarding claim 4, D1 as modified discloses wherein the column comprises a wall having a plurality of holes formed therein and located a different vertical positons; and the holes are configured to receive the fastener so that a vertical position of the spacer and the mount in relation to the column can be varied (as in figure 5 of D2).
	Regarding claim 5, D1 as modified discloses further comprising an extension plate (considering the top cap 68 of D1) configured to be mounted on the column so that a portion of the extension plate extends higher than an uppermost surface of the column (figure 1); wherein the mount is a first mount and the tool holder further comprises a second mount (at upper module 48 or between pairs of sidewalls 86) mounted on the extension plate.

	Regarding claim 11, D1 does not disclose a tool tip rest configured to receive an end of the tool; and a riser mounted on the platform, wherein the tool tip rest is mounted on the riser and the riser is configured to elevate the tool tip rest in relation to the platform.
	D2 teaches a tool tip rest (93) and riser (72R) for holding the bottom of a tool secured in the mount (figure 4B).  It would have been obvious to one of ordinary skill in the art at the time of filing to add the lower arm (93) and riser taught by D2 to the platform of D1 for supporting the cylinders. 
	Regarding claim 12, D1 as modified discloses a shaft (40) mounted on the base (figure 2 – D1; an upper bearing (at rotational support bearing 74) assembly mounted on the shaft proximate an upper end of the shaft (); and a lower bearing assembly (at thrust bearing 42) mounted on the shaft proximate a lower end of shaft (figure 2), wherein the column is connected to the upper and lower bearing assemblies and is configured to rotate in relation to the shaft by way of the first and second bearing assemblies (col. 6, lines 7-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631